Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 2017-024890, filed in Japan on 2017-02-14.
Preliminary Amendment
Applicant submitted a preliminary amendment on 2021-06-10. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
Regarding Argument 1, the Applicant puts forth that Matsuzaki does not disclose or suggest the matter set forth in amended claim 1. 
Regarding argument 2, the Applicant puts forth that there exists no motivation to combine the disclosure of Kwon with that of Matsuzaki. 
Regarding argument 3, the Applicant puts forth that Matsuzaki does not disclose or suggest different recognition processes based on the position of the object to be recognized. 
Regarding argument 4, the Applicant puts forth that Kwon
Regarding argument 5, the Applicant puts forth that the combination of Harada and Wustefeld does not disclose or suggest adopting and discarding any extracted item based on a calculated difference value. 
Examiner Responses
Regarding argument 1, the Applicant’s assertions have been fully considered and are persuasive. However, in response to the amended claim, a new rejection has been issued in view of Matsuzaki and further in view of Watanabe. 
Regarding argument 2, the Applicant’s assertions are rendered moot due to the incorporation of a new reference. 
Regarding argument 3, the Applicant’s assertions have been fully considered and are persuasive. However, in response to the amended claim, a new rejection has been issued in view of Matsuzaki and further in view of Watanabe.
Regarding argument 4, the Applicant’s assertions have been fully considered and are persuasive. However, in response to the amended claim, a new rejection has been issued in view of Matsuzaki and further in view of Fujimoto.
Regarding claim 5, the Applicant’s assertions have been fully considered and are persuasive. However, a new rejection has been issued in view of Komatsu.



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 6 and 8 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzaki (U.S. Patent Application Pub. No. 2016/0275363 A1) in view of Watanabe (U.S. Patent Application Pub. No. 2015/0264270 A1).
Regarding claim 1, Matsuzaki teaches an image recognition system comprising: a placement stage used for placing an item below an image capture device provided so as to perform capturing of a downward direction (16, para. [0031], objects are placed into a photographing support stage beneath image capture device); a support structure configured to support the item at a predetermined angle relative to a top face of the placement stage (3, 16, para. [0031], Matsuzaka teaches a system in which to be imaged items are put onto a placement stage that sits atop the photographing support); and an image recognition apparatus comprising: at least one memory configured to store instructions (23, para. [0037] [0044], memory unit consists of HDD/SDD which store programs that are transferred and memorized in RAM and executed by CPU); and at least one processor (10, 20, CPU) configured to execute the instructions to identify the item by performing image recognition (120, para. [0055-0059], edge segments are used to separate item from background and the object-recognition unit subsequently identifies and stores item along with feature information) on an image of the item acquired by the image capture device (15, para. [0045], CCD photographing device captures image of an item which is sent to CPU for further processing).
	Matsuzaki does not teach a placement stage which may be inclined so as to angle the object upwards towards the acquiring camera. 
	Watanabe is also in the field of an apparatus for imaging objects. Watanabe teaches the system comprising: a placement stage for placing an object below an image capture device provided so as to perform capturing of a downward direction (100, 110, para. [0035]. Watanabe teaches a placement stage which holds an object and an imaging unit which captures the object at a downward direction), and a support structure having a surface inclined with respect to the top face to support the item (140, para. [0036] [0074], Watanabe teaches a tilt angle setting unit which tilts the angle of the focal plane with respect to the stage).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaki by incorporating the tilt angle setting that is taught by Watanabe, to make the invention capable of recognizing placed objects (Matsuzaki) and further has a stage tilt setting for maneuvering the objects relative the imaging device; thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the imaging system to acquire thickness information about the object which requires setting a tilt angle of the object (Watanabe, para. [0012]).

Regarding claim 2, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka in view of Watanabe further teaches the image recognition system, wherein the processor is further configured to perform the image recognition that is different for the item directly placed on the placement stage (120, para. [0055-0059], Matsuzaki teaches an image recognition system for items placed beneath the imaging unit) and for the item supported by the support structure (S13, para. [0060] [0063], Watanabe teaches the imaging step wherein the stage tilt angle is accounted for to generate three-dimensional image information). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 3, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the processor is configured to perform the image recognition on a predetermined recognition region on the placement stage (151, para. [0052], Matsuzaka teaches that the processing unit performs object recognition within a set photographing area), and wherein the support structure is provided in contact with an end of the recognition region or near the end of the recognition region (16, 151, Matsuzaka teaches a photographing support area which contains the recognition region as shown in Fig. 1).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 4, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the support structure is provided at a position closer to the end of the recognition region that to a midpoint of a line between a point at which an optical axis of the image capture device intersects the (16, 151, Matsuzaka teaches a system in which the support structure contains the photographing area as shown in Fig. 1; thus the photographing support structure is closer to the end of the recognition region than to the midpoint defined in the claim).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 5, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system comprising a projection device that projects the recognition region (10, para. [0052], Matsuzaka teaches that a light emitting device specifies the placing position where the object is placed in the photographing area).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 6, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system, wherein the support structure has a side face support face forming the angle relative to a top face of the placement stage (3, 15, para. [0031], Matsuzaki teaches an object holder which is placed atop the photographic support which thereby forms the angles in accordance with the claim). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 8, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Watanabe further teaches the image recognition system, wherein the angle is greater than 0 degrees and less than or equal to 90 degrees (para. [0060] [0061], Watanabe teaches a tilt angle given by the embedded equation which meets the claim criteria). 

Regarding claim 9, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Watanabe further teaches the image recognition system, wherein the angle is greater than 0 degrees and less than or equal to 90 degrees (para. [0060] [0061], Watanabe teaches a tilt angle given by the embedded equation which meets the claim criteria).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 10, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaki in view of Watanabe further teaches the image recognition system, wherein the processor is further configured to correct the image by using the angle (S13, para. [0060] [0063], Watanabe teaches the imaging step wherein the stage tilt angle is accounted for to generate three-dimensional image information) and perform the image recognition on the corrected image (120, para. [0055-0059], edge segments are used to separate item from background and the object-recognition unit subsequently identifies and stores item along with feature information). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 11, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the processor is further configured to: acquire the image of the item arranged in a recognition region (15, S1, para. [0052] Matsuzaka teaches a photographing device that generates an image of an item placed in the photographing area); and identify the item based on external appearance of the item and position of the item in the recognition region in the acquired image (para. [0059] [0060], Matsuzaka teaches that the recognition device detects position information and extracts surface features from the acquired image to identify the object).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 12, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the recognition region is portioned into at least two regions (para. [0055-0055], Matsuzaka teaches that the acquired object image is separated into a background region and an area defined by contour lines; by BRI examiner determines that these constitute at least two distinct recognition regions), and wherein the processor is further configured to identify the item by using different processes for the at least two regions, respectively (120-123, para. [0057-0060], Matsuzaka teaches different processing units for the acquired image and the object separated image).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 13, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system where the at least two regions are represented by any of a symbol or color expressed on the recognition region, a light projected on the recognition region, and a structure provided on the recognition region (17, 30, para. [0033] [0034] [0086] [0102], Matsuzaka teaches a back light source which illuminates the larger recognition area and an LED source which projects visible light onto a placed object).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 14, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the processor is further configured to: acquire the image of the item supported by the support structure provided in the recognition region (S1, para. [0030], Matsuzaka teaches that photographing device that images objects placed on the photographing support within the prescribed photographing area); and identify the item based on external appearance of the item and a position of the item on the support structure in the acquired image (120-123, para. [0060], Matsuzaka teaches the processing unit that identifies the placed objects by detecting position information and assessing surface features via the acquired object image).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 15, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the processor is further configured to determine a size of the item based on the position of the item in the recognition region and identifies the item by using the size (120-123, para. [0059] [0060], Matsuzaka teaches the image processing unit which identifies objects by detecting position information and assessing surface features which include object size).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 16, Matsuzaki in view of Watanabe teaches the image recognition system which involves placing an object on a moveable stage. Matsuzaka further teaches the image recognition system wherein the processor is further configured to, when identify the item, determine a type of the item based on the position of the item in the recognition region and identifies the item by using type (120-123, para. [0109], Matsuzaka teaches the processing unit that can uniquely specify the object placed in the recognition area).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzaki (U.S. Patent Application Pub. No. 2016/0275363 A1) in view of Fujimoto (U.S. Patent Application Pub. No. 2005/0058367 A1).
Regarding claim 18, Matsuzaki teaches an image recognition method comprising steps of: acquiring an image of an item arranged in a recognition region 16, para. [0031], objects are placed into a photographing support stage beneath image capture device) and identifying the item in the acquired image (120, para. [0055-0059], edge segments are used to separate item from background and the object-recognition unit subsequently identifies and stores item along with feature information). 
	Matsuzaki does not teach object recognition which is dependent on the positon and placement within the support stage. 
	Fujimoto is also in the field image recognition systems. Fujimoto teaches identifying the item by using an image recognition that is different based on a position of the item (para. [0012] [0110], Fujimoto teaches images recognition based on the position coordinates of the object). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaki by incorporating the position algorithm as taught by Fujimoto, to make the invention capable of recognizing placed objects (Matsuzaki) by detecting specific location coordinates and thereby processing the object; thus, one of ordinary skilled in the art would be motivated to combine the references since this would account for the (Fujimoto, para. [0005] [0006]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 19, Matsuzaki teaches a non-transitory storage medium storing a program that causes a computer to perform steps of: acquiring an image of an item arranged in a recognition region 16, para. [0031], objects are placed into a photographing support stage beneath image capture device) and identifying the item in the acquired image (120, para. [0055-0059], edge segments are used to separate item from background and the object-recognition unit subsequently identifies and stores item along with feature information). 
	Matsuzaki does not teach object recognition which is dependent on the positon and placement within the support stage. 
	Fujimoto is also in the field image recognition systems. Fujimoto teaches identifying the item by using an image recognition that is different based on a position of the item (para. [0012] [0110], Fujimoto teaches images recognition based on the position coordinates of the object). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaki by incorporating the position algorithm as taught by Fujimoto, to make the invention capable of recognizing placed objects (Matsuzaki) by detecting specific location coordinates and thereby processing the object; thus, one of ordinary skilled in the art would be motivated to combine the references since this would account for the angle between the camera and object which may not always be constant, and additionally improves shape detection (Fujimoto, para. [0005] [0006]).
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27 and 28 are rejected under 35 U.S.C. 103(a)(2) as being unpatentable over Komatsu (US Patent Application Pub. No. 2007/0104358 A1).
Regarding claim 27, Komatsu teaches an image recognition method (para. [0003]) comprising the steps of: acquiring an image (ST 1, para. [0091] [0092], Komatsu teaches generating an image for the inspection object) of an item arranged such that a predetermined face is located on a reference coordinate (para. [0018] [0100], Komatsu teaches setting a reference point coordinate on an image having a predetermined outline shape); extracting an item corresponding to the item in the acquired image based on external appearance of the item in the acquired image (ST 101, para. [0097], Komatsu teaches generating a reference image corresponding to the recognition object); superimposing an outer edge of the extracted item on the item in the acquired image (ST 1, ST 103, 33, para. [0092] [0098], Komatsu teaches extracting corresponding edge points for the target image and the reference image); calculating, as a difference, a distance between the outer edge and the reference coordinate (ST117 – 113, para. [0101], Komatsu teaches computing distances from the reference point to the outer edge); and determining the item in the acquired image by adopting the extracted item when the difference is within a predetermined range and discarding the extracted item when the difference is not with the predetermined range (ST114 – ST116, para. [0104] – [0106], Komatsu teaches performing a search against a reference image; accordingly, a calculated difference values is evaluated against a threshold to determine if the recognition object is extracted, or whether the recognition object does not exist).  
Regarding claim 28, Komatsu teaches a non-transitory storage medium storing a program that causes a computer to perform the steps of: acquiring an image (ST 1, para. [0091] [0092], Komatsu teaches generating an image for the inspection object) of an item arranged such that a predetermined face is located on a reference coordinate (para. [0018] [0100], Komatsu teaches setting a reference point coordinate on an image having a predetermined outline shape); extracting an item corresponding to the item in the acquired image based on external appearance of the item in the acquired image (ST 101, para. [0097], Komatsu teaches generating a reference image corresponding to the outline shape of recognition object); superimposing an outer edge of the extracted item on the item in the acquired image (ST 1, ST 103, 33, para. [0092] [0098], Komatsu teaches extracting corresponding edge points for the target image and the reference image); calculating, as a difference, a distance between the outer edge and the reference coordinate (ST117 – 113, para. [0101], Komatsu teaches computing distances from the reference point to the outer edge); and determining the item in the acquired image by adopting the extracted item when the difference is within a predetermined range and discarding the extracted item when the difference is not with the predetermined range (ST114 – ST116, para. [0104] – [0106], Komatsu teaches performing a search against a reference image; accordingly, calculated difference values are evaluated against a threshold to determine if the recognition object is extracted, or whether the recognition object does not exist). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chen (US Patent Pub. No. 10,319,094) teaches a system for analyzing target vehicle images and determining damaged parts.
MacIntosh (US Patent Pub. No. 2014/0052555 Al) teaches a method for high-throughput item identification at retail checkout systems.
Tsujimoto (US Patent Pub. No. 2013/0016885 Al) teaches an image processing apparatus for obtaining information relating to the structure included in the captured image.
Allowable Subject Matter
Claims 7, 17, and 20 – 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664